Smith, J.,
delivered the following specially concurring opinion.
Admitting that the testimony introduced before the jury, which was impaneled by the clerk, was properly before the chancellor, I am in full accord with the opinion of the majority *774of thé court; but I very seriously doubt whether the chancellor had before him any legal evidence bearing on this matter at all. I am not prepared to admit that the statute under which this proceeding was instituted authorizes the preservation of any testimony heard by the jury by means of a bill of exception, or that the clerk can make it a part of the record by reducing it to writing and approving and filing same. Neither am I prepared to admit that, when reduced to writing, the law authorizes its introduction as original evidence before the chancellor.